DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The submission of claim amendments and remarks filed 10/18/19 are directed to a different application and as such are not being considered herein, the basis for this office action will be the 10/17/19 submission.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordier (2015/0038072).  Cordier discloses a swinging bassinet (paragraph 14) having a computer processor (210) and a memory (250) configured to execute computer-executable instructions (paragraph 21) and a method of receiving by a microphone (240) of the swinging bassinet (paragraph 19) a first sound input with acoustic signatures that are processed to determine a baby status such as a crying baby status based on the first sound input and determine an output action such as initiating a swinging motion or adjusting a swing speed based on the baby status and implementing the output action at the swinging bassinet (paragraphs 19-21, 23-24 &  by the speed which can factor into the determined output action to utilize the most effective output action (paragraphs 19, 22-24 & 43).  The swinging bassinet further includes light sources and speakers (paragraph 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordier as applied above and further in view of Bandala (http://ieeexplore.ieee.org/ document/7022407/).  Cordier discloses the basic inventive concept with the exception of the crying sound inputs being analyzed using a sound processing algorithm.  Bandala discloses a method of detecting an acoustic signature of a baby cry using a sound processing algorithm that comprises a mel frequency cepstral coefficient by determining a Fourier transform deviation and a maximum power spectral density estimate and analyzing the cry based on those parameters (section III B, pages 3-6) and comparing .
Claims 9, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordier as applied for claims 1, 12 and 18 above and further in view of Lipoma (2015/0105608).  Cordier discloses the basic inventive concept with the exception of receiving a second sound input different from the first to determine a second baby status such as a soothed baby status which causes a stopped output action of the swinging bassinet.  Lipoma discloses an apparatus and method of having a child’s apparatus (Fig. 2) with a microphone (220) for receiving streaming sound inputs which can include a plurality of different sound inputs (paragraph 66), wherein the different sound inputs are processed for determining one of a number of baby statuses to determine a respective output action (paragraph 89) that is then implemented by the child’s apparatus (paragraphs 7, 8, 12 & 19-20).  The baby statuses can include an uncomfortable crying status (paragraphs 61, 62 & 66) and a soothed baby status wherein the soothed baby status causes the output action to be stopped (paragraph 110).  Since both Cordier and Lipoma are related to child devices for assessing sounds to determine output actions of the devices, it would have been obvious to one of ordinary skill in the art from the teaching of Lipoma to process additional sound inputs to determine changes in status of the child that can change the output action to correspond to the changed input for the predictable result of enhancing the operation of the device to better correlate with sensed conditions thereby providing enhanced utility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10238341 in view of Cordier. The patent discloses the basic inventive concept of having a method and apparatus for receiving a baby with processors configured to receive and process sound inputs to determine a baby status and output an output action based thereon with the exception of the apparatus including a swinging bassinet.  Cordier discloses that swinging bassinets for receiving babies can be configured to include these features as such making it an obvious modification.
Response to Arguments
Applicant's arguments filed 10/17/19 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Cordier fails to teach that the processors, process, determine and implement the swinging action of the bassinet and instead sends the information to a remote control device that then controls the bassinet, 
In response to applicant’s argument that Cordier fails to also teach the active device setting modification profile using an operational mode, these features are found in paragraphs 24 and 43 as outlined in the rejection above.  Furthermore, it is noted that even though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711